Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott (US 7,180,029).
Regarding claim 1, Ott teaches   
A welding system (a MIG welding system 10; C4:29, Fig. 3), comprising:
a welding power source (12; C4:30, Fig. 3) comprising a controller (38; C5:11, Fig. 3) having a first receiver (transceiver 36; Fig. 3 [and] receiver; C4:63-64), a current sense circuit (decoder 46 and demodulator 47; C6:47-48 wherein the Ohm’s Law says I=V/R [including] a current sensing circuit; C8:19 [of] 36; Fig. 3);

a wire feeder (14; Fig. 1, P20:3) comprising a communication circuit (32; C4:62, Fig. 3) (32; Fig. 3 wherein transceiver comprises a receiver), and a voltage sense circuit (encoder 40; C6:48, Fig. 3 [and] modulator 43; Fig. 3; C6:48 wherein the Ohm’s Law says V=IR [including] The voltage sensing receiver section; C8:14, Fig. 1 [of] 32; Fig. 3); and

at least one welding power cable (16; C4:31, Fig. 3) coupled to each of said welding power source and said wire feeder which carries a welding power (C4:31, Fig. 3) from said welding power source to said wire feeder during a welding operation (C6:37);

wherein said wire feeder (14; Fig. 3) communicates (communication between the wire feeder 14 and power source 12; C6:16-17) with said welding power source (12; Fig. 3) over said at least one welding power cable (16; Fig. 3) by generating a current draw signal (the output signal from “encoder 40; C6:48”, Fig. 3 [and] modulator 43; Fig. 3; C6:48 wherein the Ohm’s Law says I=V/R [including] the output from “a current sensing circuit”; C8:19 [of] 32; Fig. 3) which is detected by said current sense circuit (a current sensing circuit; C8:19 [of] 36; Fig. 3) in said welding power source (12; Fig. 3)(MPEP 2114 wherein both of the controllers 38 and 34 having modems and transceivers are designed to do the claimed functional language);  

said current draw signal comprises a plurality of current draw pulses (the output from “MODULATOR 43”; Fig. 3 of “a current sensing circuit”; C8:19 [of] 32; Fig. 3) generated by said wire feeder (14; Fig. 3 (the output from “modulator 43”; Fig. 3; C6:48 wherein the Ohm’s Law says V=IR [including] The voltage sensing receiver section; C8:14, Fig. 1 [of] 32; Fig. 3) ( MPEP 2114 wherein both the controllers 38 and 34 having modems and transceivers are designed to modulate the current digital signal and do checksum 54 or CRC for each data packet; C6:63).

Regarding claim 2, Ott discloses 
said current draw signal (the output signal from “encoder 40; C6:48”, Fig. 3 [and] modulator 43; Fig. 3; C6:48 wherein the Ohm’s Law says I=V/R [including] the output from “a current sensing circuit”; C8:19 [of] 32; Fig. 3) comprises at least a first pulse type (the RF pulses of “preamble”; C7:16 [of] each packet; C7:15) and a second pulse type (the RF pulses of “checksum or Cyclical Redundancy Check (CRC)”; C7:16-17 [of] each packet; C7:15), and said voltage pulse signal (the output signal from “encoder 40; C6:48”, Fig. 3 [and] modulator 43; Fig. 3; C6:48 wherein the Ohm’s Law says V=IR [including] The voltage sensing receiver section; C8:14, Fig. 1 [of] 32; Fig. 3) … said wire feeder (14; Fig. 3) in response to said current draw signal.
Regarding claim 10, Ott teaches   
A welding system (a MIG welding system 10; C4:29, Fig. 3), comprising:
a welding power source (12; C4:30, Fig. 3) comprising a controller (38; C5:11, Fig. 3) having a first receiver (transceiver 36; Fig. 3 [and] receiver; C4:63-64), a current sense circuit (decoder 46 and demodulator 47; C6:47-48 wherein the Ohm’s Law says I=V/R [including] a current sensing circuit; C8:19 [of] 36; Fig. 3);

a wire feeder (14; Fig. 1, P20:3) comprising a communication circuit (32; C4:62, Fig. 3) (32; Fig. 3 wherein transceiver comprises a receiver), and a voltage sense circuit (encoder 40; C6:48, Fig. 3 [and] modulator 43; Fig. 3; C6:48 wherein the Ohm’s Law says V=IR [including] The voltage sensing receiver section; C8:14, Fig. 1 [of] 32; Fig. 3); and

at least one welding power cable (16; C4:31, Fig. 3) coupled to each of said welding power source and said wire feeder which carries a welding power (C4:31, Fig. 3) from said welding power source to said wire feeder during a welding operation (C6:37);

wherein said welding power supply communicates with said wire feeder over said at least one welding power cable (16; C4:31, Fig. 3 by generating a voltage pulse signal (the output signal from “encoder 40; C6:48”, Fig. 3 [and] modulator 43; Fig. 3; C6:48 wherein the Ohm’s Law says V=IR [including] The voltage sensing receiver section; C8:14, Fig. 1 [of] 32; Fig. 3) which is detected by said voltage sense circuit (encoder 40; C6:48, Fig. 3 [and] modulator 43; Fig. 3; C6:48 wherein the Ohm’s Law says V=IR [including] The voltage sensing receiver section; C8:14, Fig. 1 [of] 32; Fig. 3) in said wire feeder (14; Fig. 3)( MPEP 2114 wherein both of the controllers 38 and 34 having modems and transceivers are designed to do the claimed functional language);

said current draw signal comprises a plurality of current draw pulses (the output from “MODULATOR 43”; Fig. 3 of “a current sensing circuit”; C8:19 [of] 32; Fig. 3) generated by said wire feeder (14; Fig. 3 (the output from “modulator 43”; Fig. 3; C6:48 wherein the Ohm’s Law says V=IR [including] The voltage sensing receiver section; C8:14, Fig. 1 [of] 32; Fig. 3) ( MPEP 2114 wherein both the controllers 38 and 34 having modems and transceivers are designed to modulate the current digital signal and do checksum 54 or CRC for each data packet; C6:63).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 8-9, 11-12, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 7,180,029) in view of Tazaki (US 7,116,962).
Regarding claims 3, 16-18, Ott in view of Tazaki discloses 
said current draw signal (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4) comprises a first type (Ott: the RF pulses of “preamble”; C7:16 [of] each packet; C7:15) of current draw pulses (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T; Fig. 10A, C14:41 [on] the vertical axis of Fig. 10A) and a second type (Ott: the RF pulses of “checksum or Cyclical Redundancy Check (CRC)”; C7:16-17 [of] each packet; C7:15) of current draw pulses (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4), wherein said first type is different than said second type; and said voltage pulse signal (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4) has a first type (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T; Fig. 10A, C14:41 [on] the vertical axis of Fig. 10A) of said voltage pulse and a second type (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] Dn; Fig. 10A, C14:45 [on] the vertical axis of Fig. 10A) of said voltage pulse; said first (Ott: the RF pulses of “preamble”; C7:16 [of] each packet; C7:15) and second types (Ott: the RF pulses of “checksum or Cyclical Redundancy Check (CRC)”; C7:16-17 [of] each packet; C7:15) of said current draw pulses (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T, D1~n; Fig. 10A, C14:41 [on] the vertical axis of Fig. 10A) have a same peak current level (Tazaki: current magnitude from “a constant current circuit 107”; Fig. 4, C8:29), and said first and second types of said voltage pulses have a same voltage level (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T, D1~n; Fig. 10A, C14:41 [on] the vertical axis of Fig. 10A).


	The advantage of using Tazaki’s “power transmitting side device 1 including …, a power and transmission data synthesis circuit 11, a reply data receiving circuit 12,” and “the power receiving side device 2 including …, a power and transmission data separation circuit 21, a reply data transmission circuit 22, …, a voltage detection section 24” is to provide a two-way communication. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ott with Tazaki by replacing the implicit transceivers 32 and 36 of Ott with the “power transmitting side device 1 including …, a power and transmission data synthesis circuit 11, a reply data receiving circuit 12,” and “the power receiving side device 2 including …, a power and transmission data separation circuit 21, a reply data transmission circuit 22, …, a voltage detection section 24” of Tazaki in order to provide a two-way communication.

Regarding claim 4, Ott in view of Tazaki discloses 
said current draw signal (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4) comprises a first type (Ott: the RF pulses of “preamble”; C7:16 [of] each packet; C7:15) of current draw pulses (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T; Fig. 10A, C14:41 [on] the vertical axis of Fig. 10A) and a second type (Ott: the RF pulses of “checksum or Cyclical Redundancy Check (CRC)”; C7:16-17 [of] each packet; C7:15) of current draw pulses (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4), wherein said first type is different than said second type; and said voltage pulse signal (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4) has a first type (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T; Fig. 10A, C14:41 [on] the vertical axis of Fig. 10A) of said voltage pulse and a second type (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] Dn; Fig. 10A, C14:45 [on] the vertical axis of Fig. 10A) of said voltage pulse; said first (Ott: the RF pulses of “preamble”; C7:16 [of] each packet; C7:15) and second types (Ott: the RF pulses of “checksum or Cyclical Redundancy Check (CRC)”; C7:16-17 [of] each packet; C7:15) of said current draw pulses (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T, D1~n; Fig. 10A, C14:41 [on] the vertical axis of Fig. 10A) have a different pulse width (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T, D1~n; Fig. 10A, C14:41 wherein T and D1-n are different), and said first and second types of voltage pulses have a different pulse width (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T, D1~n; Fig. 10A, C14:41 wherein T and D1-n are different).


	The advantage of using Tazaki’s “power transmitting side device 1 including …, a power and transmission data synthesis circuit 11, a reply data receiving circuit 12,” and “the power receiving side device 2 including …, a power and transmission data separation circuit 21, a reply data transmission circuit 22, …, a voltage detection section 24” is to provide a two-way communication. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ott with Tazaki by replacing the implicit transceivers 32 and 36 of Ott with the “power transmitting side device 1 including …, a power and transmission data synthesis circuit 11, a reply data receiving circuit 12,” and “the power receiving side device 2 including …, a power and transmission data separation circuit 21, a reply data transmission circuit 22, …, a voltage detection section 24” of Tazaki in order to provide a two-way communication.

Regarding claim 8, Ott in view of Tazaki discloses 
said current draw signal (Tazaki: the output from “11”; Fig. 2, C7:18-19) comprises a signal start current draw pulse (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4) having a predetermined peak (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4) and duration (T; Fig. 10A, C14:41), which is recognized by said controller as the beginning of a communication signal (transmission data; C7:18); and said voltage pulse signal (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4) has a signal start voltage pulse (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T; Fig. 10A, C14:41 [on] the vertical axis of Fig. 10A).

Regarding claim 9, Ott in view of Tazaki discloses 
said current draw signal (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T, D1~n; Fig. 10A, C14:41 [on] the vertical axis of Fig. 10A) comprises a signal end current draw pulse (Ott: the RF pulses of “checksum or Cyclical Redundancy Check (CRC)”; C7:16-17 [of] each packet; C7:15)  which is the same as said signal start current draw pulse (Ott: the RF pulses of “preamble”; C7:16 [of] each packet; C7:15), and said voltage pulse signal is sent to said wire feeder (Tazaki: 2, Fig. 1) after said welding power source (Tazaki: 1, Fig. 1) receives said signal end current draw pulse (Ott: the RF pulses of “checksum or Cyclical Redundancy Check (CRC)”; C7:16-17 [of] each packet; C7:15) (Ott: MPEP 2114 wherein both the controllers 38 and 34 having modems and transceivers are designed to modulate the current digital signal and do checksum 54 or CRC for each data packet; C6:63).

The advantage of using Tazaki’s “power transmitting side device 1 including …, a power and transmission data synthesis circuit 11, a reply data receiving circuit 12,” and “the power receiving side device 2 including …, a power and transmission data separation circuit 21, a reply data transmission circuit 22, …, a voltage detection section 24” is to provide a two-way communication. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ott with Tazaki by replacing the implicit transceivers 32 and 36 of Ott with the “power transmitting side device 1 including …, a power and transmission data synthesis circuit 11, a reply data receiving circuit 12,” and “the power receiving side device 2 including …, a power and transmission data separation circuit 21, a reply data transmission circuit 22, …, a voltage detection section 24” of Tazaki in order to provide a two-way communication.

Regarding claims 11-12, Ott in view of Tazaki discloses 
said current draw signal (Tazaki: a pulse-like 0V[Wingdings font/0xF3]+5V output waveform; C9:3-4, Fig. 10A [and] T, D1~n; Fig. 10A, C14:41 [on] the vertical axis of Fig. 10A) comprises a signal end current draw pulse (Ott: the RF pulses of “checksum or Cyclical Redundancy Check (CRC)”; C7:16-17 [of] each packet; C7:15)  which is the same as said signal start current draw pulse (Ott: the RF pulses of “preamble”; C7:16 [of] each packet; C7:15), and said voltage pulse signal is sent to said wire feeder (Tazaki: 2, Fig. 1) after said welding power source (Tazaki: 1, Fig. 1) receives said signal end current draw pulse (Ott: the RF pulses of “checksum or Cyclical Redundancy Check (CRC)”; C7:16-17 [of] each packet; C7:15) (Ott: MPEP 2114 wherein both the controllers 38 and 34 having modems and transceivers are designed to modulate the current digital signal and do checksum 54 or CRC for each data packet; C6:63).
Regarding claim 13, Tazaki discloses a voltage pulse from 3.5-5V, See Abstract. 
The advantage of using Tazaki’s “power transmitting side device 1 including …, a power and transmission data synthesis circuit 11, a reply data receiving circuit 12,” and “the power receiving side device 2 including …, a power and transmission data separation circuit 21, a reply data transmission circuit 22, …, a voltage detection section 24” is to provide a two-way communication. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ott with Tazaki by replacing the implicit transceivers 32 and 36 of Ott with the “power transmitting side device 1 including …, a power and transmission data synthesis circuit 11, a reply data receiving circuit 12,” and “the power receiving side device 2 including …, a power and transmission data separation circuit 21, a reply data transmission circuit 22, …, a voltage detection section 24” of Tazaki in order to provide a two-way communication.


Claims 5-7, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 7,180,029) in view of Croushore (US 6,278,357).

Regarding claim 5, Ott discloses 
at least some of said current draw pulses (Ott: the output signal from “encoder 40; C6:48”, Fig. 3 [and] modulator 43; Fig. 3; C6:48 wherein the Ohm’s Law says I=V/R [including] the output from “a current sensing circuit”; C8:19 [of] 32; Fig. 3) have ….

Ott is silent regarding
a peak current in the range of 0.25 to 5 amps, and a pulse width in the range of 0.05 to 100 ms, and wherein at least some of said voltage pulses have a peak voltage in the range of 1 to 70 volts


However, Croushore discloses, in the field and endeavor for a digital communication on a power line, a peak current (50A; Fig. 14) …, and a pulse width (200 s; Fig. 14) …, and wherein at least some of said voltage pulses have a peak voltage  (5V; Fig. 14) in the range of 1 to 70 volts (5V; Fig. 14)

	The advantage of using Croushore’s current pulse waveform is to make a Tx PWM current pulse waveform at 630 Baud rate over a power line. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ott with Croushore by replacing the output signal from modulator 43 of Ott with the current pulse waveform of Croushore in order to make a Tx PWM current pulse waveform at 630 Baud rate over a power line.

	Ott in view of Croushore is silent regarding
in the range of 0.25 to 5 amps
in the range of 0.05 to 100 ms

Croushore discloses the claimed invention except for a current pulse having a pulse magnitude and duration between in the range of 0.25 to 5 amps and in the range of 0.05 to 100 ms.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimal range of amplitude of the pulse magnitude and the pulse duration in order to suit a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


Regarding claims 6-7, 14-15, Ott discloses 
said current draw signal (Ott: the output signal from “encoder 40; C6:48”, Fig. 3 [and] modulator 43; Fig. 3; C6:48 [including] the output from “a current sensing circuit”; C8:19 [of] 32; Fig. 3 having a data packet and bits; C6:63-64) has a frequency in the range (Ott: speed of “modulator 43”; Fig. 3; C6:48) …, and in the range (Ott: speed of “modulator 43”; Fig. 3; C6:48) ….

	Ott in view of Croushore is silent regarding
of 20 to 100Hz during said welding operation
of 100 to 500 Hz when not during said welding operation

Ott discloses the claimed invention except for a bit frequency of 20 to 100Hz during said welding operation and of 100 to 500 Hz when not during said welding operation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select an optimal range of bit frequency depending on the high level of noise during a welding operation and the zero level of noise during no-welding operation period in order to suit a user specific application, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/26/2022